                UNITED STATES DISTRICT COURT
                EASTERN DISTRICT OF MICHIGAN
                     SOUTHERN DIVISION


Bryan Cary,

                       Plaintiffs,     Case No. 19-cv-13416

v.                                     Judith E. Levy
                                       United States District Judge
Graham Allen and Aaron Dungy,
                                       Mag. Judge David R. Grand
                       Defendants.

________________________________/


OPINION AND ORDER DENYING APPLICATION TO PROCEED
   WITHOUT PREPAYMENT OF FEES AND COSTS [2] AND
    DISMISSING COMPLAINT WITHOUT PREJUDICE [1]

     This is a pro se prisoner civil rights case. Plaintiff is an inmate at

the Macomb Correctional Facility in New Haven, Michigan. He brings

this action under 42 U.S.C. § 1983, alleging First and Fourteenth

Amendment violations arising from his parole violation proceedings.

(ECF No. 1, PageID.2.) He has also filed an application to proceed

without prepayment of fees pursuant to 28 U.S.C. § 1915(a). (ECF No. 2.)

Because Plaintiff has already filed at least three complaints that were

dismissed for failure to state a claim, the Court denies Plaintiff leave to
proceed without prepayment of filing fees and dismisses the complaint

without prejudice pursuant to 28 U.S.C. § 1915(g).

     Under the Prison Litigation Reform Act (PLRA), Pub. L. No. 104-

134, 110 Stat. 1321 (1996), a prisoner may not proceed in forma pauperis

in a civil action or on appeal if, on three or more previous occasions, a

federal court has dismissed the prisoner’s action because it was frivolous

or malicious or failed to state a claim upon which relief may be granted.

28 U.S.C. § 1915(g) (1996); Thaddeus-X v. Blatter, 175 F.3d 378, 400 (6th

Cir. 1999).

     A court may take judicial notice of a plaintiff’s prior dismissals to

determine whether § 1915(g) applies. See Taylor v. United States, 161 F.

App’x. 483, 485-86 (6th Cir. 2005). Plaintiff has at least three prior civil

rights complaints that have been dismissed for failure to state a claim.

See Cary v. Losacco, No. 18-cv-11396 (E.D. Mich. July 11, 2018); Cary v.

McCaul, No. 1:18-cv-00652 (W.D. Mich. Aug. 15, 2018); Cary v. Eaton,

No. 11-cv-13151 (E.D. Mich. Oct. 17, 2011). Plaintiff has also had at least

one suit dismissed and one application to proceed without prepayment of

fees denied pursuant to 28 U.S.C. §1915(g). See Cary v. Parole Board, No.

19-cv-12634 (E.D. Mich. Nov. 18, 2019) (dismissing case); Cary v.


                                     2
McCumber-Hemry, No. 17-cv-12842 (E.D. Mich. July 12, 2018) (denying

application to proceed without prepayment of fees).

     Plaintiff is therefore subject to the PLRA’s three-strike rule and

may not proceed without prepaying the filing fee unless he shows that he

is “under imminent danger of serious physical injury.” 28 U.S.C. §

1915(g). For Plaintiff to qualify for this exception, “the threat or prison

condition must be real and proximate and the danger of serious physical

injury must exist at the time the complaint is filed.” Rittner v. Kinder,

290 Fed. App’x 796, 797 (6th Cir. 2008) (internal citations omitted).

Plaintiff’s only allegation of danger to himself or others is his statement

that “I’m scared to state the deal I made with [Defendant] Dungy because

I don’t want my loved ones hurt.” (ECF No. 1, PageID.4.) Without more,

this allegation of possible harm to others does not rise to the level of

immediate personal harm required by statute.

     Accordingly, the Court DENIES Plaintiff’s application for leave to

proceed without prepayment of the filing fee. (ECF No. 2.). The Court

DISMISSES Plaintiff’s complaint without prejudice pursuant to 28

U.S.C. § 1915(g). Plaintiff’s Motion for Summary Judgment is DENIED

as moot. (ECF No. 3.) Because the Court’s dismissal is without prejudice,


                                    3
Plaintiff may refile this action, but he will be required to pay the $350.00

filing fee and $50.00 administrative fee pursuant to 28 U.S.C. § 1914.

     IT IS SO ORDERED.

Dated: December 12, 2019                 s/Judith E. Levy
Ann Arbor, Michigan                      JUDITH E. LEVY
                                         United States District Judge


                     CERTIFICATE OF SERVICE
      The undersigned certifies that the foregoing document was served
upon counsel of record and any unrepresented parties via the Court’s
ECF System to their respective email or First Class U.S. mail addresses
disclosed on the Notice of Electronic Filing on December 12, 2019.
                                         s/William Barkholz
                                         WILLIAM BARKHOLZ
                                         Case Manager




                                     4
